DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 12/22/2020, in which claims 1-20 are currently pending. The application claims Priority from Provisional Application 62956083, filed 12/31/2019 and claims Priority from Provisional Application 62959681, filed 01/10/2020.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 12/31/2018. These drawings are acceptable.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

5- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

6- Claims 1-5, 8 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Dyba et al. (WO 2012/013586).

As to claims 1-5, 8, Dyba teaches a method (Abstract and Figs. 1-7) comprising: directing, using an objective (30) and a first reflective surface (32(32’) or 36), first autofocus light toward a sensor (40 or 52 or combination thereof), the first autofocus light reflected from a first surface of a substrate (reflected from 70 or any plane 46, 60, or the top surface or bottom surface of 44); preventing second autofocus light from reaching the sensor, the second autofocus light reflected from a second surface of the substrate (when the illumination light from the source(s) 22 or 52 is focused on a sample on 70, 46, 60 or 44, its emission reflection is prevented from reaching the sensors by using the dichroic mirrors 32(32’) and 36); and directing, using the objective and a second reflective surface (any of 32(32’) and 36, since the first and second reflective surfaces are not claimed to be the same), emission light toward the sensor, the emission light originating from a sample at the substrate (any emission light that is selected by the dichroic to be directed to any of the sensors 40/52); (Claim 2) further comprising directing the first autofocus light toward the second reflective surface, the second reflective surface transparent to the first autofocus light, wherein the first reflective surface is positioned behind the second reflective surface relative to a travel direction of the first autofocus light (36 is behind 32(32’) for the autofocus light travelling from 30 towards 40/52); (claim 3) further comprising directing also the second autofocus light toward the second reflective surface, the second reflective surface transparent to the second autofocus light, wherein the first reflective surface is transparent to the second autofocus light to prevent the second autofocus light from reaching the sensor (32(32’) and 36 are dichroic elements); (claim 4) wherein the first reflective surface is positioned on a first reflective component, wherein the second reflective surface is positioned on a second reflective component, and wherein the first reflective component is separate from the second reflective component, the method further comprising orienting the first reflective component independently of an orientation of the second reflective component and (claim 5) wherein orienting the first reflective component comprises steering the first autofocus light on the sensor independently of a position of the emission light on the sensor (Figs. 4, 6; 32(32’) and 36 are dichroic mirrors necessarily positioned on distinct holders, i.e. components, with their respective reflection directions being different, i.e. independent. If the emission of light is in focus from a specific plane in the sample, the dichroic mirrors direct the emission light onto the sensors independently of the position of the emission on the plane in the sample and its corresponding conjugate image on the sensors); (Claim 8) further comprising adjusting a distance between the objective and the substrate based on the first autofocus light (p. 8, p. 9 2nd parag.- p. 10 1st parag. and p. 11 2nd parag. ).  

7- Claim 20 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Berger et al. (PGPUB 2004/0125374).

As to claim 20,  Berger teaches a structured illumination microscopy assembly (Abstrscty and Figs. 1-8) comprising: a light source ( 78 or from 170 for ex.) providing first light (80 o 42); an anamorphic prism (74, 102, 114/122 or equivalent) to provide second light by transforming the first light (48 or equivalent); a first grating; a second grating (46, since the gratings are not claimed to be distinct); and a rotatable mirror (45) configured to assume a first position for redirecting the second light toward the first grating, and a second position for receiving the second light from the second grating (Fig. 1).

Claim Rejections - 35 USC § 103

8- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9- Claims 6-7, 9-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Dyba in view of Price et al. (PGPUB No. 2013/0100272)

As to claims 6-7, Dyba teaches method of claim 1.
Dyba does not teach expressly further comprising: forming, using a lateral displacement prism, left autofocus light and right autofocus light that diverge at a predetermined angle from each other, wherein the first autofocus light comprises first left autofocus light from reflection of the left autofocus light off the first surface of the substrate, wherein the first autofocus light further comprises first right autofocus light - 137 -Attorney Docket No. IP-1939-US/0187-017001 from reflection of the right autofocus light off the first surface of the substrate, wherein the second autofocus light comprises second left autofocus light from reflection of the left autofocus light off the second surface of the substrate, and wherein the second autofocus light further comprises second right autofocus light from reflection of the right autofocus light off the second surface of the substrate; wherein directing the first autofocus light toward the sensor comprises directing, using the objective and the first reflective surface, the first left autofocus light and the first right autofocus light toward the sensor; and wherein preventing the second autofocus light from reaching the sensor comprises preventing the second left autofocus light and the second right autofocus light from reaching the sensor; (Claim 7) wherein the substrate further comprises a third surface, wherein the left autofocus light forms third left autofocus light upon reflection off the third surface, wherein the right autofocus light forms third right autofocus light upon reflection off the third surface, the method further comprising directing, using the objective and the first reflective surface, the third left autofocus light and the third right autofocus light toward the sensor.  
However, in a similar field of endeavor of optical measurements using autofocus systems, Price teaches a multifunction autofocus system for automated microscopy (Abstract and Figs. 1-27) wherein in Fig. 15 a prism that divides the autofocus beams of a microscope, i.e. using objectives and reflectors, into at least two, i.e. left and right, autofocus lights towards the 3color camera sensor system, and one with ordinary skill in the art would find it obvious to duplicate Dyba’s method and apparatus and for more than two autofocus sample planes, according to Price’s suggestions to obtain 3color images (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Dyba in view of Price’s suggestions so that forming, using a lateral displacement prism, left autofocus light and right autofocus light that diverge at a predetermined angle from each other, wherein the first autofocus light comprises first left autofocus light from reflection of the left autofocus light off the first surface of the substrate, wherein the first autofocus light further comprises first right autofocus light - 137 -Attorney Docket No. IP-1939-US/0187-017001 from reflection of the right autofocus light off the first surface of the substrate, wherein the second autofocus light comprises second left autofocus light from reflection of the left autofocus light off the second surface of the substrate, and wherein the second autofocus light further comprises second right autofocus light from reflection of the right autofocus light off the second surface of the substrate; wherein directing the first autofocus light toward the sensor comprises directing, using the objective and the first reflective surface, the first left autofocus light and the first right autofocus light toward the sensor; and wherein preventing the second autofocus light from reaching the sensor comprises preventing the second left autofocus light and the second right autofocus light from reaching the sensor; wherein the substrate further comprises a third surface, wherein the left autofocus light forms third left autofocus light upon reflection off the third surface, wherein the right autofocus light forms third right autofocus light upon reflection off the third surface, the method further comprising directing, using the objective and the first reflective surface, the third left autofocus light and the third right autofocus light toward the sensor, with the advantage of effectively optimizing the formation of 3color pictures of the samples.

As to claims 9-19, Dyba teaches a method (Abstract and Figs. 1-7) comprising: forming first autofocus light and second autofocus light; directing the first autofocus light and the second autofocus light through an objective toward a first surface of a substrate; and after reflection off the first surface, directing at least a first part of the first autofocus light and at least a first part of the second autofocus light toward a sensor and (claim 10) wherein the substrate further includes a second surface (see rejection of claim 1).
Dyba does not teach expressly the first and second lights being left and right lights, i.e. forming left autofocus light and right autofocus light that diverge at a predetermined angle from each other; directing the left autofocus light and the right autofocus light through an objective toward a first surface of a substrate; and after reflection off the first surface, directing at least a first part of the left autofocus light and at least a first part of the right autofocus light toward a sensor, wherein a predefined separation between the first part of the left autofocus light and the first part of the right autofocus light at the sensor indicates that the substrate is in focus of the objective; (claim 10) wherein the reflection of the left autofocus light off the first surface forms first left autofocus - 138 -Attorney Docket No. IP-1939-US/0187-017001 light, wherein a reflection of the left autofocus light off the second surface forms second left autofocus light, wherein at the sensor the first part of the left autofocus light comprises the first left autofocus light and the second left autofocus light, wherein the reflection of the right autofocus light off the first surface forms first right autofocus light, wherein a reflection of the right autofocus light off the second surface forms second right autofocus light, wherein at the sensor the first part of the right autofocus light comprises the first right autofocus light and the second right autofocus light; (claim 11) wherein a first predefined separation between the first left autofocus light and the first right autofocus light at the sensor indicates that the first surface of the substrate is in focus of the objective; (claim 12) wherein a second predefined separation between the second left autofocus light and the second right autofocus light at the sensor indicates that the second surface of the substrate is in focus of the objective; (claim 13) wherein directing the first part of the first autofocus light and the first part of the second  autofocus light toward the sensor comprises directing, using a first reflective surface, the first part of the first autofocus light and the first part of the second autofocus light toward the sensor; (claim 14) further comprising directing, using the objective and a second reflective surface, emission light toward the sensor, the emission light originating from a sample at the substrate; (claim 15) further comprising directing the first part of the first autofocus light and the first part of the second autofocus light toward the second reflective surface, the second reflective surface transparent to the first part of the first autofocus light and the first part of the second autofocus light, wherein the first reflective surface is positioned behind the second reflective surface relative to a travel direction of the first part of the first autofocus light and the first part of the second autofocus light; (claim 16) wherein the substrate further comprises a second surface, wherein a second part of the left autofocus light is formed upon reflection of the left autofocus light off the second surface, and wherein a second part of the right autofocus light is formed - 139 -Attorney Docket No. IP-1939-US/0187-017001 upon reflection of the right autofocus light off the second surface, the method further comprising directing the second part of the left autofocus light and the second part of the right autofocus light toward the second reflective surface, the second reflective surface also transparent to the second part of the left autofocus light and the second part of the right autofocus light, wherein the first reflective surface is transparent to the second part of the left autofocus light and the second part of the right autofocus light to prevent the second part of the left autofocus light and the second part of the right autofocus light from reaching the sensor; (claim 17) wherein the first reflective surface is positioned on a first reflective component, wherein the second reflective surface is positioned on a second reflective component, and wherein the first reflective component is separate from the second reflective component, the method further comprising orienting the first reflective component independently of an orientation of the second reflective component; (claim 18) wherein orienting the first reflective component causes steering of the first part of the left autofocus light and the first part of the right autofocus light on the sensor independently of a position of the emission light on the sensor; (claim 19) further comprising adjusting a distance between the objective and the substrate based on the first part of the left autofocus light and the first part of the right autofocus light (see rejections of claims 1-5, 8).  
However, in a similar field of endeavor of optical measurements using autofocus systems, Price teaches a multifunction autofocus system for automated microscopy (Abstract and Figs. 1-27) wherein in Fig. 15 a prism that divides the autofocus beams of a microscope, i.e. using objectives and reflectors, into at least two, i.e. left and right, autofocus lights towards the 3color camera sensor system with predetermined respective angles and mutual separation corresponding to the autofocus status of the lights. One with ordinary skill in the art would find it obvious to duplicate Dyba’s method and apparatus and for more than two autofocus sample planes, according to Price’s suggestions to obtain 3color images (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Dyba in view of Price’s suggestions so that the first and second lights being left and right lights, i.e. forming left autofocus light and right autofocus light that diverge at a predetermined angle from each other; directing the left autofocus light and the right autofocus light through an objective toward a first surface of a substrate; and after reflection off the first surface, directing at least a first part of the left autofocus light and at least a first part of the right autofocus light toward a sensor, wherein a predefined separation between the first part of the left autofocus light and the first part of the right autofocus light at the sensor indicates that the substrate is in focus of the objective; wherein the reflection of the left autofocus light off the first surface forms first left autofocus - 138 -Attorney Docket No. IP-1939-US/0187-017001 light, wherein a reflection of the left autofocus light off the second surface forms second left autofocus light, wherein at the sensor the first part of the left autofocus light comprises the first left autofocus light and the second left autofocus light, wherein the reflection of the right autofocus light off the first surface forms first right autofocus light, wherein a reflection of the right autofocus light off the second surface forms second right autofocus light, wherein at the sensor the first part of the right autofocus light comprises the first right autofocus light and the second right autofocus light; wherein a first predefined separation between the first left autofocus light and the first right autofocus light at the sensor indicates that the first surface of the substrate is in focus of the objective;  wherein a second predefined separation between the second left autofocus light and the second right autofocus light at the sensor indicates that the second surface of the substrate is in focus of the objective, with the advantage of effectively optimizing the formation of 3color pictures of the samples.







Conclusion


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886